 


109 HR 5105 IH: _______ Act of 2006
U.S. House of Representatives
2006-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5105 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2006 
Mr. Hayworth introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To clarify that Arizona is in compliance with the Equal Educational Opportunities Act of 1974 with respect to English language learners. 
 
 
1.Short titleThis Act may be cited as the _______ Act of 2006. 
2.Arizona is in compliance with the Equal Educational Opportunities Act of 1974 with respect to English language learners 
(a)In generalFor purposes of the Equal Educational Opportunities Act of 1974 (title II of Public Law 93–380; 20 U.S.C. 1701 et seq.)— 
(1)the funding for English language learners provided pursuant to Chapter Four of the State of Arizona’s 47th Legislature’s Second Legislative Session is adequate; and 
(2)any failure of Arizona (or by any agency or subdivision of Arizona) to provide funding for English language learners in excess of the funding referred to in paragraph (1)— 
(A)is not a denial by Arizona (or by any agency or subdivision of Arizona) of equal educational opportunity for purposes of section 204(f) of that Act (20 U.S.C. 1703(f)); and 
(B)is not a basis for a civil action, or for relief, against Arizona (or against any agency or subdivision of Arizona) under section 207 of that Act (20 U.S.C. 1706). 
(b)Applicability to current litigationThis Act applies to litigation pending as of the date of the enactment of this Act, including the litigation known as Flores v. Arizona.  
 
